STRAUB, J.
(dissenting.)
I dissent. The evidence shows: (1) The fair association made two written contracts with Checketts & Bradeson to construct and repair buildings, etc., upon an agreed price of $2,839. It also entered into another agreement with them for extras at an agreed price of $235.75. That made a total contract price of $3,074.75. It paid to them and for their use and benefit $2,935.50. It paid out $146.69 for labor and material to finish the contract. That was a total of $3,-083.19, or more than the contract price. In addition to *222that it paid $147 to the plaintiff and his assignors. (2) Checlketts & Bradeson became insolvent and abandoned the work before it was completed. The plaintiff and his assignors were in their employ and had done labor for them on the work. When the contractors abandoned the work, they owed plaintiff his assignors $440. (3) They demanded payment from the fair association of the amounts due them, and threatened to file liens if their claims were not paid. There was no dispute as to the amounts due them from the contractors. There, however, was a controversy as to the right of plaintiff and his assignors to file a lien or to look to the fair association for payment; it contending in that regard that it did not owe the contractors anything, at least not an amount sufficient to pay the claims. It also asserted that the contractors owed other claims and demands for material and labor, the amounts of which then were uncertain and unpaid, and that the association would be to extra expense, the amount of which was then also' uncertain, to complete the work according to contract, due to the contractors’' default and breach. (4) After two conferences on different days between the fair association and the plaintiff and his assignors, the former agreed to pay the latter one-third of their claims if they would release it of all claims and demands and forego their right to file a lien. This was agreed to and accepted by the plaintiff and his assignors. The fair association accordingly paid them one-third of their claims, amounting in the aggregate to $147, and took a receipt signed by each which reads, “Received of Inter-Mountain Fair Association,” the amount paid to each being specified, “In full of all claims against the above association for labor.” (5) Thereafter the plaintiff and his assignors filed liens for the balance of their claims which the assignors subsequently assigned to plaintiff who brought this action.
The agreement between the fair association and the plaintiff and his assignors and the giving of the receipts were testified to by the directors and officers of the fair association. The receipts themselves- were put in evidence. Their execution and delivery are undisputed. They are not assailed *223on ti.6 ground of fraud, misrepresentation, or mistake. While a receipt, so far as it partakes of the character of a mere receipt and not a contract, may be varied or controlled by parol evidence, nevertheless it is a written admission made by the party signing it of the fact or facts which it recites. Ordinarily one does not malee an admission of facts against interest unless true. Such an admission ought not lightly to be disregarded. The receipts strongly corroborate the testimony of the officers and directors of the association, and are at war with the claim now made by the plaintiff and his assignors.
The testimony of the officers and directors is also corroborated by that of Ross, the counterclaimant, a witness for the plaintiff. He testified that he was present at the conferences between the plaintiff and his assignors and the fair association and when the receipts were signed, and the money paid by the association to himself and to the plaintiff and his assignors, and that the .association claim'ed that it did not have money enough to pay “us in full.”, Ha further testified: “We had been talking about filing ai mechanic’s lien. While we were talking, they called our attention to several things in the contract which hadn’t been completed. At first the association refused to pay anything, and they refused to recognize any liability on their part towards us, and we stated that we had a right to put a mechanic’s lien, and if no settlement was made we would do so, and they told us, if we would make some concession and agree not to file a lien, that they would pay us some portion of our claim, and we should make them a receipt in full. We agreed to this later on. They told us no settlement would be made unless we came to that agreement and we finally did so, accepting the money and signing the receipts, and they told us then that this settlement with the association would not release Checketts & Bradeson from the balance of our claims.” He further testified that the amount so agreed upon was one-third of their claims, and that, in accordance with the agreement, that amount was paid, and the receipts given.
*224The only evidence to the contrary is this: One of the officers of the fair association, a witness for the defendants, on cross-examination was asked if, at the time of the giving of the receipts, he did not say to the plaintiff and his assignors that “the receipt was. a mere matter of form; that he did not intend to beat them out of anything that was due them; and that it would in no way affect their claims.” He denied making any such statement. On rebuttal the plaintiff and some of the assignors were called, and, in response to- leading questions put to them if such a statement was made by such officer at that time, they answered in the affirmative. But neither of them denied the agreement between the fair association and the claimants and the giving of the receipts as testified to by Ross and the directors and officers of the fair association. All they did by way of evidence, was an attempt to impeach one of the officers of the association in respect of a statement made by him as to the legal effect of the receipts, that they were “a mere matter of form,” etc.
I think the agreement and the payment of the money thereunder, and the giving of the receipts, constituted a settlement between the fair association and the claimants. It was so pleaded in defense; It was not assailed on the ground of fraud, misrepresentation, or mistake, or that it'was not fairly 'entered into, nor is there any evidence to dispute the fact that the agreement was made and that the terms thereof were as testified to by Ross and the officers of the association. I also think that the agreement was founded upon a good consideration. This is not a. case where one party owes another an undisputed and liquidated amount which was settled for less upon no independent or other consideration. Here the defaulting contractors were primarily liable to the claimants. The fair association was not at all liable to them. Its property upon which the work was done was secondarily and only conditionally liable. That liability was not in excess of the contract price nor beyond the moneys in the hands of the association and unpaid to the contractors.
The great weight of the evidence shows that the fair association had paid the contractors the full amount of the1 con*225tract price. The work was uncompleted when the contractors abandoned their contract. At the time of the settlement, it was uncertain as to the reasonable cost to complete it. It also was then uncertain as to the .amount of claims, other than those of plaintiff and his assignors, for labor and material then owing and unpaid by the contractors. Under such circumstances, the fair association agreed with the plaintiff and his assignors to pay them one-third of their claims if they would release it of all claims and demands and forego the right to claim and file a lien upon its property. They agreed to that. The amount so agreed upon was paid to them. As soon as they received it and gave their receipts in full, they ignored their agreement and filed liens. The fair association, including the amounts paid to plaintiff and his assignors, has already paid $3,230, or $391 more than the contract price, yet the judgment of the court below not only released the plaintiff and his assignors from the settlement made by them with the fair association, but required it to pay substantially $581.10 more to the plaintiff and his assignors, including the counterclaimant, else its property upon which the work was done to be sold in'payment thereof.
I think the judgment as.against the fair association wrong, and therefore dissent.